Title: Thomas Jefferson to James Dinsmore, 26 September 1810
From: Jefferson, Thomas
To: Dinsmore, James


          
            Dear Sir
            Monticello Sep. 26. 10
          
             Johnny Hemings is just entering on a job of sash doors for the house at Poplar forest, and tells me he cannot proceed without his sash planes & the templet belonging to them in your possession. they may come safely in a box by the stage, to the care of mr Higginbotham. if you could send them by Sunday’s stage you would oblige me.Accept my best wishes.
          
            Th:
            Jefferson
        